Title: To James Madison from Thomas Jefferson, 6 September 1804
From: Jefferson, Thomas
To: Madison, James



Th: J. to mr. Madison.
Monticello Sep. 6. 04.
Should we not write to the Governors of S. Carolina & Georgia to furnish us without delay with authentic statements of the illegalities said to have been committed in their harbours by one or more French privateers? As the proceedings of the British vessels at N. York must be laid before Congress to found measures of coercion, peaceable & of force, by giving in the facts relative to the French privateer, me [sic] may make our measures less pointed, & less offensive. I have been obliged to defer my visit to Bedford, and probably shall not go at all. We shall hope to see you next week. I salute you with affection.
